Smith, C. J.,
delivered the opinion of the court.
This is a motion to docket and dismiss, one of the grounds of which is that no appeal lies from the order of the chancellor complained of. Appellant hav*494ing appropriated for drainage purposes land owned by appellee, tlie drainage commissioners appraised tlie same and the damage resulting to appellee from the taking thereof as provided by section 1, c. 270, Laws of 1914 (section 4280 of Hemingway’s Code), and reported that the taking of the land had resulted in no damage to appellee. Whereupon appellee interposed an objection to the appraisement, and on the hearing thereof by the chancellor an order was entered directing the commissioner to award appellee the sum of $1,636.70 as damages for the taking of its land, and from that order this appeal is taken. It is not and could not be successfully contended by appellant that it is given the right to appeal from the order complained of by any section of chapter 196, Laws of 1912, or chapter 270, Laws of 1914, under which this drainage district was created. Its contention is that the order appealed from is a final decree of a chancery court, within the meaning of section 33, Code of 1906 (section 8 of Hemingway’s Code); but we are of the opinion that the orders made in the process of forming a drainage district are not decrees within the meaning of the statute referred to, and consequently that appeals therefrom do not lie, in the absence of a statute providing therefor.

Motion sustained.